Citation Nr: 1758166	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-35 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence (NME) was submitted to reopen the claim for entitlement to service connection for a disability of the entire spine (previously shoulder pain with mid-thoracic back pain) and, if so, whether service connection is warranted. 

2.  Whether NME was submitted to reopen the claim for entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted. 

3.  Whether NME was submitted to reopen the claim for entitlement to service connection for pneumonia and, if so, whether service connection is warranted.  

4.  Whether NME was submitted to reopen the claim for entitlement to service connection for a right arm disability and, if so, whether service connection is warranted, to include as secondary to the spine disability.  

5.  Whether NME was submitted to reopen the claim for entitlement to service connection for a left arm disability (previously decreased strength in the left arm) and, if so, whether service connection is warranted, to include as secondary to the spine disability.  

6.  Whether NME was submitted to reopen the claim for entitlement to service connection for headaches (previously neck pain and headaches) and, if so, whether service connection is warranted, to include as secondary to the spine disability and/or a traumatic brain injury (TBI).  

7.  Whether NME was submitted to reopen the claim for entitlement to service connection for sciatica of the bilateral legs (previously leg problems associated with spinal fusion for spondylolisthesis) and, if so, whether service connection is warranted, to include as secondary to the spine disability.  

8.  Whether NME was submitted to reopen the claim for entitlement to service connection for skin cancer and, if so, whether service connection is warranted, to include as due to exposure to herbicide agents, ionizing radiation, environmental toxins, toxic cleaning products, gun powder burns, and/or extensive sun exposure.  

9.  Entitlement to service connection for diabetes mellitus type II (DMII), to include as due to exposure to herbicide agents, ionizing radiation, and environmental toxins.

10.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to ionizing radiation and environmental toxins.

11.  Entitlement to service connection for a TBI.

12.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

13.  Entitlement to service connection for somnambulism, to include as secondary to an acquired psychiatric disorder.




REPRESENTATION

Appellant represented by:	Daniel Boone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service during November 1968 to November 1971, with additional periods of reserve service.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for shoulder pain with mid-thoracic back pain, decreased strength in the left arm, neck pain and headaches, and leg problems associated with spinal fusion for spondylolisthesis have been recharacterized as shown above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The following issues of entitlement to service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): (1) a disability of the entire spine; (2) bilateral hearing loss; (3) pneumonia; (4) right arm disability; (5) left arm disability; (6) headaches; (7) sciatica of the bilateral legs; (8) skin cancer; (9) DMII; (10) GERD; and (11) TBI. 


FINDINGS OF FACT

1.  Service connection for a disability of the entire spine (previously shoulder pain with mid-thoracic back pain) was denied in a November 2005 rating decision that became final; NME was since received.

2.  Service connection for bilateral hearing loss was denied in a February 2006 rating decision that became final; NME was since received.

3.  Service connection for pneumonia was denied in a November 2005 rating decision that became final; NME was since received.

4.  Service connection for a right arm disability was denied in a November 2005 rating decision that became final; NME was since received.

5.  Service connection for a left arm disability (previously decreased strength in the left arm) was denied in a November 2005 rating decision that became final; NME was since received.

6.  Service connection for headaches (previously neck pain and headaches) was denied in a November 2005 rating decision that became final; NME was since received.

7.  Service connection for sciatica of the bilateral legs (previously leg problems associated with spinal fusion for spondylolisthesis) was denied in a November 2005 rating decision that became final; NME was since received.

8.  Service connection for skin cancer was denied in a November 2005 rating decision that became final; NME was since received.

9.  The Veteran's PTSD is etiologically related to service. 

10.  The Veteran's somnambulism is not etiologically related to service. 


CONCLUSIONS OF LAW

1.  NME was received to reopen the claims for entitlement to service connection for: (a) disability of the entire spine (previously shoulder pain with mid-thoracic back pain); (b) bilateral hearing loss; (c) pneumonia; (d) right arm disability; (e) left arm disability (previously decreased strength in the left arm); (f) headaches (previously neck pain and headaches); (g) sciatica of the bilateral legs (previously leg problems associated with spinal fusion for spondylolisthesis); and (h) skin cancer.  See 38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for PTSD have been met.  See 38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).

3.  The criteria for service connection for somnambulism have not been met.  See 38 U.S.C. § 1153 (West 2012); 38 C.F.R. § 3.306(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Entitlement to service connection for the following were denied on the basis of no etiological relationship to service in a November 2005 rating decision: (a) disability of the entire spine (previously shoulder pain with mid-thoracic back pain); (b) pneumonia; (c) right arm disability; (d) left arm disability (previously decreased strength in the left arm); (e) headaches (previously neck pain and headaches); (f) sciatica of the bilateral legs (previously leg problems associated with spinal fusion for spondylolisthesis); and (g) skin cancer.  Entitlement to service connection for bilateral hearing loss was denied on the basis of no current disability in a February 2006 rating decision.  Both decisions became final.  Since those decisions, the record was augmented with various treatment records and lay statements.  This evidence is new, in that it is not cumulative or redundant of that previously of record, and material, in that it is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.  As such, reopening is warranted.  

Service Connection

The Veteran generally contends that his PTSD and somnambulism are etiologically related to service.  Based on the evidence discussed below, the Board finds that service connection is warranted for PTSD only.

PTSD

The Veteran has a DSM-5 diagnosis of PTSD.  See October 2014 problem list from Birmingham VAMC.  Further, the Veteran's in-service stressor (details omitted to avoid retraumatization) was verified and is conceded.  See May 2010 response to request for information.  As such, the crux of the claim is whether the PTSD is etiologically related to service.  Although the October 2009 VA examiner opined that the Veteran did not even meet the diagnostic criteria for PTSD (or, by inference, establish an etiological relationship to service), the Board finds that conclusion grossly inconsistent with the longitudinal treatment record, which shows PTSD symptoms directly attributable to the in-service stressor.  See Birmingham VAMC treatment records (documenting PTSD diagnoses and treatment since at least 2006); October 2008 statement (the Veteran reported nightmares about the in-service stressor); October 2009 VA examination (spouse indicated that the Veteran talks while asleep about military content and the Veteran reported that he awakes to sounds of weapons and military helicopters); April 2014 mental health treatment note from Birmingham VAMC (the Veteran reported frequent nightmares and flashbacks about the in-service stressor).  As such, this part of the October 2009 examiner's opinion is of no probative value and the preponderance of the probative evidence weighs in favor of service connection for PTSD.  See 38 C.F.R. § 3.304(f).   

Somnambulism 

Although the Veteran contends that his somnambulism began around the time of the in-service stressor, the Board finds that this disability clearly and unmistakably preexisted service.  See November 1968 entrance examination (indicating a history of sleep walking); March 1970 service treatment record (documenting "persistent, refractory, longstanding somnambulism" for the past 14 years); February 2017 testimony (the Veteran indicated that his sleep walking began after the 1971 in-service stressor and is tied to his PTSD nightmares).  A preexisting disability may still be service connected if it was aggravated by service, such that there is an increase in disability during service beyond the disability's natural progression.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  As the Veteran does not have the medical background necessary to competently opine regarding aggravation, the Board must turn to the only other aggravation opinion of record by the October 2009 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The October 2009 examiner concluded that it would be mere speculation to opine as to whether the severity of the somnambulism increased after the in-service stressor, or at any other time during service, because there was no basis for establishing a pre-service baseline.  The examiner explained that the in-service profile forbidding combat due to sleep walking was applied because of an increase in the severity of the potential consequences of the behavior, but not necessarily because of an increase in the severity of the behavior itself.  As this adequate and probative opinion weighs against a finding of in-service aggravation, service connection for somnambulism is not warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).
  

ORDER

Reopening of the claims for entitlement to service connection is granted for: (1) disability of the entire spine (previously shoulder pain with mid-thoracic back pain); (2) bilateral hearing loss; (3) pneumonia; (4) right arm disability; (5) left arm disability (previously decreased strength in the left arm); (6) headaches (previously neck pain and headaches); (7) sciatica of the bilateral legs (previously leg problems associated with spinal fusion for spondylolisthesis); and (8) skin cancer.

Entitlement to service connection for PTSD is granted. 

Entitlement to service connection for somnambulism is denied. 


REMAND

While additional delay is regrettable, a remand is required to fairly decide the following issues of entitlement to service connection: (1) a disability of the entire spine; (2) bilateral hearing loss; (3) pneumonia; (4) right arm disability; (5) left arm disability; (6) headaches; (7) sciatica of the bilateral legs; (8) skin cancer; (9) DMII; (10) GERD; and (11) TBI.

First, VA must seek outstanding disability records from the Social Security Administration (SSA) that are relevant to the spine disability and all associated claims (right arm disability, left arm disability, headaches, and sciatica of the bilateral legs).  Second, a new audiological examination is needed to assess whether the Veteran's hearing deficit qualifies as hearing loss for VA purposes and, if so, whether it is etiologically related to service.  Third, an examination is needed to assess whether the Veteran's cognitive disorder is medically classified as a TBI and, if so, whether it is etiologically related to his in service bunk fall.  Fourth, an examination is needed to assess whether the Veteran's post-service pneumonias are etiologically related to his in-service pneumonia.  Fifth, an examination is needed to assess whether the Veteran's GERD is etiologically related to service, including as due to his reported adverse reaction to Meals, Ready-to-Eat (MREs).  Sixth, VA must seek to verify whether the Veteran's qualified service exposed him to herbicide agents, ionizing radiation, environmental toxins, toxic cleaning products, gun powder burns, and/or extensive sun and, if so, whether the Veteran's skin cancer and/or DMII are etiologically related to any verified exposures.  

Accordingly, the case is REMANDED for the following action:

1.  Seek any outstanding VA treatment records dated since October 2014.

2.  Seek the Veteran's disability records from the SSA.  

See October 2009 VA examination (the Veteran reported receiving SSA disability benefits for his spine [back and neck] disability since 1996); February 2017 testimony (the Veteran reported receiving SSA disability benefits for his spine disability since 1993).

3.  After completing directives 1 and 2, schedule an audiological examination to assess whether the Veteran's hearing deficit that qualifies as hearing loss for VA purposes and, if so, whether it is etiologically related to service.  

See January 2006 VA examination (normal hearing acuity bilaterally); November 2007 and October 2007 mental health progress notes from Birmingham VAMC (discussing the Veteran's "severe hearing deficit"); February 2017 testimony (the Veteran reported being on a rifle team without hearing protection in 1971/1972 and noticing difficulty hearing since 1972).  

4.  After completing directives 1 and 2, schedule an examination to assess whether the Veteran's cognitive disorder is medically classified as a TBI and, if so, whether it is etiologically related to his in-service bunk fall or any other in-service event/injury.

See September 1971 service treatment records (documenting the Veteran's fall from a top bunk); Birmingham VAMC treatment records (documenting a diagnosis of cognitive disorder since June 2006); February 2017 testimony (the Veteran reported that he hit the left side of his head and was knocked out when he fell off the top bunk; he also reported residuals of headaches and nausea); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

5.  After completing directives 1 and 2, schedule an examination to assess whether the Veteran's post-service pneumonias are a continuation of his in-service pneumonia or otherwise etiologically related to service.

See May 1990 service treatment record (documenting a history of pneumonia in 1968); March 2004 letter from registered nurse Jeffrey (documenting November 2003 finding of pneumonia in the right lower lobe); January 2005 statement (the Veteran reported recurrent pneumonia since his in-service pneumonia); February 2017 testimony (the Veteran reported recurrent pneumonia since his 1968 pneumonia); McLendon, 20 Vet. App. at 79.

6.  After completing directives 1 and 2, schedule an examination to assess whether the Veteran's GERD is etiologically related to service, including as due to his reported adverse reaction to Meals, Ready-to-Eat (MREs).

See February 2017 testimony (contended onset upon eating an MRE, which got stuck in his throat and caused him to throw up; reported that had the same problems every time he ate an MRE, started GERD medication around 1989, and still gets related symptoms when eating greasy or spicy foods); ; McLendon, 20 Vet. App. at 79.

7.  Seek to verify whether the Veteran's qualified service exposed him to: (1) herbicide agents; (2) ionizing radiation; (3) environmental toxins; (4) toxic cleaning products; (5) gun powder burns; and/or (6) extensive sun.

See January 2005 application (contended exposure to ionizing radiation, extensive sun, gun powder, toxic cleaning products, and microwaves/radiation); January 2005 statement (contended skin cancer due to gun powder, extended sun, and/or toxic cleaning products; contended that Fort McClellan had to do an EPA toxic cleanup where the weapons clean-up team was located); November 2013 VA Form 9 (contended herbicide agent exposure at Fort McClellan); February 2017 testimony (contended herbicide agent exposure at Fort McClellan; reported that Dr. Northington indicated herbicide agent exposure from sleeping on the ground; reported that sections of Fort McClellan were still taped off from the mustard gas used in WWII; reported that Fort McClellan was "all toxic" and that nerve gas was used there); March 2017 letter by Dr. Northington (stating that the Veteran's skin cancer is directly related to herbicide agent and pacific sun exposure).  

The Board highlights that the Veteran's service included posts in the United States, Germany, and Korea.  See military personnel records.  Despite Dr. Northington's contention that the Veteran was in the Republic of Vietnam (RVN), the Veteran was prohibited from going to the RVN because of his sleep walking profile.  See July 1970 service treatment records (no assignment to combat area and placed on medical hold to RVN due to sleep walking); December 2004 statement (the Veteran reported that he came down on levy for RVN twice, but never got orders); March 2017 letter by Dr. Northington (stated that the Veteran had been in the RVN).  Additionally, although the Veteran had service in the Republic of Korea, it is unclear whether he was in a unit that operated in or near the Korean DMZ.  See military personnel records (documenting Korea service from March 1988 to April 1988); December 2004 statement (went to Korea as part of an exercise called "Team Spirit").

8.  After completing directives 1, 2, and 5, schedule examinations to assess whether the Veteran's skin cancer and/or DMII are etiologically related to service, including as due to any verified exposure to herbicide agents, ionizing radiation, environmental toxins, toxic cleaning products, gun powder burns, and/or extensive sun.

See January 2005 statement (contended skin cancer due to gun powder, extended sun, and/or toxic cleaning products); February 2017 testimony (contended DMII due to herbicide agent exposure).

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


